Grant, J.
(after stating the facts). We think the learned circuit judge erred in taking the case from the jury. The deceased was invited into this place. He had a right to follow the clerk to the desk for the transaction of his business. He was 63 years old, and wore glasses. Some of the witnesses testified that it was not very light in the room when they went in, and, though they “could see all right,” yet they testified that it was quite dim. A light was burning, which would shine directly in the eyes of the deceased, who was approaching, unless his eyesight was obstructed by those walking ahead of him. The course in which he was invited to walk was in close proximity to the open shaft. While all the other wit*300nesses testified that they could see the shaft, yet their eyesight may have been better than was that of the deceased. The defendant cannot escape liability by showing that young persons, whose eyesight was good, could see and avoid the danger, but was equally bound to protect the place against those who came to its place of business with eyes more or less dimmed by age or other causes. It invited the general public into its place of business. It was required by the law to keep such place reasonably safe for all classes whom it invited.
The case should have been submitted to the jury. Judgment reversed, and new trial ordered.
The other Justices concurred.